Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of  group I, species I sub-species A in the reply filed on 04/11/2022 is acknowledged.

Claims 6, 7, 11 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9-10 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Saburo et. Al. (JP H07263768 A hereinafter Saburo, paragraphs marked in the attached translation are referred to in the rejections below).

Regarding claim 9, Saburo teaches in Figs. 1 and 2 with associated text a method, comprising:
chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment [2]; and
adjusting an electrical resistance of the Josephson junction based on a property of the plasma treatment (by setting a the current Ic the resistance would be set as well [1] and [3]).

Regarding claim 10, Saburo teaches the plasma treatment exposes the Josephson junction to a series of plasmas (treatments to decrease and increase resistance [1]), wherein the plasma treatment alters the electrical resistance of the Josephson junction, and wherein the property is at least one member selected from the group consisting of a processing time of the plasma treatment [2], a chemical composition of the plasma treatment, an amount of energy delivered to the Josephson junction by the plasma treatment, and a partial pressure of a gas employed by the plasma treatment

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saburo as applied to claim 9 and further in view of Yoscovits et. Al. (WO 2019117883 A1 hereinafter Yoskovits).

	Regarding claim 1, Saburo teaches in Figs. 1 and 2 with associated text a method, comprising: 
chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment [2]; and
selectively tuning an property of the Josephson junction resonator based on a property of the plasma treatment (Ic or resistance [1] and [3]).
	Saburo does not specify the property is an operating frequency however Saburo teaches the property is a resistance (by setting a the current Ic the resistance would be set as well [1] and [3]).
	Yoskovits discloses setting a resistance to set a frequency of a Josephson junction oscillator (paragraph [0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively tune an operating frequency of the Josephson junction resonator of Saburo as taught by Yoskovits because according to Yoskovits by setting an operating frequency allows greater control as to whether and when the qubit interacts with other components of a quantum circuit, e.g. with other qubits (paragraph [0032]).

Regarding claim 2, Saburo teaches the property is at least one member selected from the group consisting of a processing time of the plasma treatment [1], a chemical composition of the plasma treatment, an amount of energy delivered to the Josephson junction by the plasma treatment, and a partial pressure of a gas employed by the plasma treatment.

Regarding claim 3, Saburo teaches the plasma treatment exposes the Josephson junction to a series of plasmas (treatments to decrease and increase resistance [1]), and wherein the plasma treatment alters an electrical resistance of the Josephson junction [1].

	Regarding claim 12, Saburo teaches the method of claim 9.
	Saburo does not specify depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a portion of the Josephson junction resonator from the plasma treatment.
	Yoskovits discloses depositing a mask layer (304 and 306) onto a Josephson junction resonator (310, 311 and 312), wherein the mask layer comprises a hole (Fig. 3B) that correlates to a position of the Josephson junction, and wherein the mask layer protects a portion of the Josephson junction resonator from the plasma treatment (308 would be capable of protecting a portion from the plasma treatment Fig. 3B) so that by making the josephson junction resonator of Saburo in a similar way the method of Saburo would comprise depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a portion of the Josephson junction resonator from the plasma treatment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively make the Josephson junction resonator of Saburo similar to that taught by Yoskovits because according to Yoskovits in order to form a Josephson Junction, metals are then deposited through the photoresist mask 200 with the suspended bridge. Conventionally, this is done as illustrated in FIGS. 3A-3C (paragraph [0055]) so that the method taught by Yosovits would be suitable for forming the devices of Saburo.

	Regarding claim 15, Saburo teaches in Figs. 1 and 2 with associated text a method, comprising:
exposing a Josephson junction of a Josephson junction resonator to a plasma treatment [2], 
wherein the plasma treatment tunes an property of the Josephson junction resonator to a target property by altering an electrical resistance of the Josephson junction (the current Ic or resistance [1] and [3]).
	Saburo does not specify the property is an operating frequency however Saburo teaches the property is a resistance (by setting a the current Ic the resistance would be set as well [1] and [3]).
	Yoskovits discloses setting a resistance to set a frequency of a Josephson junction oscillator (paragraph [0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively tune an operating frequency of the Josephson junction resonator of Saburo as taught by Yoskovits because according to Yoskovits by setting an operating frequency allows greater control as to whether and when the qubit interacts with other components of a quantum circuit, e.g. with other qubits (paragraph [0032]).

Regarding claim 16, Saburo teaches the plasma treatment exposes the Josephson junction to a series of plasmas (treatments to decrease and increase resistance [1]).

Allowable Subject Matter

Claims 5, 8, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 5, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment, depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a second Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 8, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment, compressing an inert gasket onto the Josephson junction resonator, wherein the inert gasket comprises a hole that correlates to a position of the Josephson junction, and wherein the inert gasket seals a second Josephson junction neighboring the Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 13, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and adjusting an electrical resistance of the Josephson junction based on a property of the plasma treatment depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a portion of the Josephson junction resonator from the plasma treatment, wherein the mask layer comprises a first surface facing the Josephson junction resonator and a second surface facing the plasma treatment, wherein the first surface is characterized by a chemical composition that absorbs a plasma species of the plasma treatment, and wherein the second surface is characterized by another chemical composition that is inert to the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 14, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and adjusting an electrical resistance of the Josephson junction based on a property of the plasma treatment compressing an inert gasket onto the Josephson junction resonator, wherein the inert gasket comprises a hole that correlates to a position of the Josephson junction, and wherein the inert gasket seals a second Josephson junction neighboring the Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 17, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: exposing a Josephson junction of a Josephson junction resonator to a plasma treatment, wherein the plasma treatment tunes an operating frequency of the Josephson junction resonator to a target operating frequency by altering an electrical resistance of the Josephson junction and shielding a second Josephson junction from the plasma treatment, wherein the second Josephson junction neighbors the Josephson junction of the Josephson junction resonator in combination with the rest of the limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897